DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-6 and 8-32 are pending in the case. Claims 1, 31, and 32 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites “a respective content”. Applicant’s amendment of claim 1 includes recitation for “a respective content”. Clarity can be improved in the claim language by further distinguishing between these respective content, such as reciting a first respective content and a second respective content.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8, 25, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1).

Regarding claim 1, Villa teaches a method comprising:
at an electronic device in communication with a touch-sensitive display (FIG. 2B and [0038]: mobile communication device 200 of FIG. 2B is in communication with a touchscreen 291):
displaying, on the touch-sensitive display, a user interface that includes respective content displayed at a first size (FIG. 3 and [0043]: for example, a UI for a camera application is launched and displayed in a user interface; FIG. 2A and [0030]: FIG. 3 corresponds to FIG. 2B which corresponds to FIG. 2A. As seen in FIG. 2A, the display 280, which is part of touchscreen 291, as supported in FIG. 2B and [0038], includes respective content representing an image of the field of view 250 displayed at a first size.);

in response to detecting the object near the touch-sensitive display:
in accordance with a determination that the object satisfies one or more criteria, including a criterion that is satisfied when the object is hovering over the touch-sensitive display, updating the user interface to an updated user interface based on the detection of the object near the touch-sensitive display (FIG. 3, [0045], and [0050]: in accordance with a determination that the finger/object is hovering within a distance of touchscreen 291 and continues to hover past a threshold period of time, the user interface is updated), wherein the updated user interface includes a first selectable option that occupies a portion of the touch-sensitive display that was not occupied by a selectable option prior to detecting the object near the touch-sensitive display (FIG. 3 and [0052-0053]: the updated UI includes a first selectable option, such as any one of dynamic button 305 or dynamic buttons 310 that occupies a portion of the touchscreen 291 where a selectable option was not occupied prior to detecting the object near the touchscreen since the hover menu, with its 
in accordance with a determination that the object does not satisfy the one or more criteria, forgoing updating the user interface to the updated user interface ([0050]: the hover menu is generated in response to the object satisfying the criteria. If the object does not satisfy the criteria, then the hover menu is not generated and, thus, the electronic device forgoes updating the UI).

Villa does not explicitly teach wherein the updating the user interface includes continuing to display the respective content, which was displayed in the user interface at the first size, in the updated user interface at a second size, smaller than the first size.
Jeong teaches updating the user interface in response to detecting the object near the touch-sensitive display includes continuing to display the respective content, which was displayed in the user interface at the first size, in the updated user interface at a second size, smaller than the first size (FIGS. 26B-D and [0301-0303]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hovering and the display of respective content as disclosed in Villa to incorporate the teachings of Jeong and update the user interface in response to detecting the object near the touch-sensitive display includes continuing to display the respective content, which was displayed in the user interface at the first size, in the updated user interface at a second size, smaller than the first size. Doing so would provide sufficient space for additional content or controls to be displayed while still allowing the user to fully view the respective content which was originally displayed. In this way, the user does not sacrifice potentially obstructing the respective content when new content or controls is/are being displayed in a dedicated region since the respective content is reduced in size.

Regarding claim 2, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object is positioned over the touch-sensitive display ([0050]: a criterion is satisfied when the finger/object is “hovering above the touch screen 291… and within the given area of the touchscreen 291”. See additional details in [0045-0047]).

Regarding claim 3, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when 

Regarding claim 4, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object is further than a threshold distance from the touch-sensitive display ([0023]: a criterion is satisfied when the finger/object is “not in actual contact with the view screen”, indicating that the threshold distance from the touchscreen must be greater than zero).  

Regarding claim 5, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the updated user interface includes a plurality of selectable options, including the first selectable option, that occupy respective portions of the touch-sensitive display that were not occupied by a selectable option prior to detecting the object near the touch- sensitive display (FIG. 3 and [0050-0052]: the updated UI includes a plurality of selectable options, including any one of dynamic button 305 or dynamic buttons 310 corresponding to the first selectable option. Altogether, dynamic button 305 and dynamic buttons 310 occupy respective portions of the touchscreen 291. These portions were not occupied by a selectable option prior to detecting the hovering object as the hover menu, along with its various selectable options, is only prompted after detection of the finger/object near the touchscreen 291).

Regarding claim 8, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein: prior to detecting the object near the touch-sensitive display, the first selectable option is not displayed in the user interface, and in response to detecting the object near the touch-sensitive display, the first selectable option is revealed in the updated user interface (FIG. 3 and [0050-0052]: prior to detecting the object near the touchscreen, the first selectable option, which in this case would be one of dynamic buttons 310, is not displayed since a hover menu has not yet been generated. In response to the finger/object detected near the touchscreen, the first selectable option/a dynamic button 310 is revealed in the updated user interface via the generated hover menu).  

Regarding claim 25, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object has been detected near the touch-sensitive display for longer than a time threshold, and is not satisfied when the object has not been detected near the touch-sensitive display for longer than the time threshold (end of [0023], [0045-0046], and block 760 of FIG. 7B and [0069]: a criterion is satisfied when the finger/object has been detected near the touchscreen for longer than a time threshold and is not satisfied when the finger/object does not exceed the time threshold).

Regarding claim 30, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the first selectable option is displayed at a location in the updated user interface that is independent of a location over the touch-sensitive display 

Regarding claim 31, the claim recites an electronic device (Villa, mobile communication device 200 of FIG. 2B), comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Villa, processor 205 and memory 230 of FIG. 2B, [0032], and [0039]), the one or more programs including instructions for performing operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Regarding claim 32, the claim recites a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device (Villa, processor 205 and memory 230 in mobile communication device 200 of FIG. 2B, [0032], [0039-0040], and [0103]), cause the electronic device to perform operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Niranjani et al. (US 2016/0048304 A1).

Regarding claim 6, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein: prior to detecting the object near the touch-sensitive display, the first selectable option is displayed at a first size in the user interface (FIG. 3 and [0043-0044]: original UI button 315 for a shutter function is displayed at a first size in the UI. The UI button 315 corresponds to the first selectable option, which in this case would be button 305, since button 305 represents the main function of the active application, as supported in [0050] and [0053], and the shutter button is included in the hover menu, as stated at the end of [0043]; Refer also to the shutter control 115 of FIG. 1).
Villa does not explicitly teach in response to detecting the object near the touch-sensitive display, the first selectable option is displayed at a second size, larger than the first size, in the updated user interface. 
Niranjani teaches prior to detecting the object near the touch-sensitive display, the first selectable option is displayed at a first size in the user interface (FIG. 3A and [0058-0059]: a first selectable option, which is a play button in “Video of the Day” portion, is displayed in the UI, including content 138), and in response to detecting the object near the touch-sensitive display, the first selectable option is displayed at a second size, larger than the first size, in the updated user interface (FIGS. 5A-B and [0070]: in response to detecting the object 302 near the touch-sensitive display 132, the first selectable option is displayed at a second size, larger than the first size, in the updated UI, including magnified window 142). 


Regarding claim 23, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach the method further comprising: while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting selection of the first selectable option; and in response to detecting the selection of the first selectable option, performing the first operation associated with the first selectable option.
Niranjani teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting selection of the first selectable option; and in response to detecting the selection of the first selectable option, performing the first operation associated with the first selectable option (FIG. 3A, FIGS. 5A-C and 6 and [0070-0071]: the updated UI is seen in FIG. 5A as opposed to the original UI seen in FIG. 3A. The updated UI includes first selectable option, like the play button as seen in FIG. 5A that is selectable to perform the first operation associated with the play button to cause a video to be played back to the user on the display 132).
.

Claims 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Bergman (US 2010/0235732 A1).

Regarding claim 13, Villa in view of Jeong teaches the method of claim 1. Villa does not explicitly teach wherein the user interface includes a region that includes respective content, and updating the user interface to the updated user interface includes at least partially replacing the respective content with one or more controls that are selectable to perform respective operations at the electronic device.
Bergman teaches wherein the user interface includes a region that includes respective content, and updating the user interface to the updated user interface includes at least partially replacing the respective content with one or more controls that are selectable to perform respective operations at the electronic device (FIGS. 2A-2C and [0018-0021] and [0023-0024]: as seen in FIG. 2A, the UI includes respective content represented by command area 220. The updated UI as seen in FIG. 2C 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Bergman and wherein the user interface includes a region that includes respective content, and updating the user interface to the updated user interface includes at least partially replacing the respective content with one or more controls that are selectable to perform respective operations at the electronic device. Doing so would provide emphasis on the active portion of content that includes the controls to the user rather than the inactive portion so that the user can quickly discern selectable options with less distraction from non-selectable ones.

Regarding claim 29, Villa in view of Jeong teaches the method of claim 1. Villa does not explicitly teach wherein, prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed with a first visual characteristic, and updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface with a second visual characteristic, different than the first visual characteristic.
Bergman teaches wherein, prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed with a first visual characteristic, and updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Bergman and wherein the user interface includes a region that includes respective content, and updating the user interface to the updated user interface includes at least partially replacing the respective content with one or more controls that are selectable to perform respective operations at the electronic device. Doing so would emphasis on the active portion of content that includes the controls to the user rather than the inactive portion so that the user can quickly discern selectable options with less distraction from non-selectable ones.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Ha (US 2013/0339909 A1), and in view of Bergman (US 2010/0235732 A1).

Regarding claim 9, Villa in view of Jeong teaches the method of claim 1. Villa does not explicitly teach wherein the first selectable option includes a visual indication of first status information for the electronic device.
Ha teaches wherein the first selectable option includes a visual indication of first information for the electronic device (FIGS. 5A and 5C and [0059]: user performs an input for first selectable option/Wi-Fi menu 501 to be displayed as part of quick panel 510. The Wi-Fi menu 501 serves as a visual indication of first information for the electronic device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hovering as disclosed in Villa in view of Jeong to incorporate the teachings of Ha and have wherein the first selectable option includes a visual indication of first information for the electronic device. Doing so would provide the user access to status information of the electronic device to ensure that the electronic device has optimal settings.
Villa in view of Jeong and in view of Ha does not explicitly teach a visual indication of first status information for the electronic device.
Bergman teaches a visual indication of first status information for the electronic device (FIG. 2C and [0018]: the first option corresponds to a status icon 215 for a network signal level of the computing device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first information of the electronic device as disclosed in Villa in view of Jeong, and in view of Ha to incorporate the teachings of Bergman and have wherein the first selectable option includes a visual status information for the electronic device. Doing so would allow the user to preview the status of an aspect of the electronic device prior to viewing additional second status information. In this way, the user can discern whether or not the status information would require additional inspection, like if the status shows poor connectivity or another abnormal quality, before taking up resources to view detailed status information.

Regarding claim 10, Villa in view of Jeong, in view of Ha, and in view of Bergman teaches the method of claim 9. Villa in view of Jeong, in view of Ha, and in view of Bergman further teaches wherein the first selectable option is selectable to display, on the touch-sensitive display, the first status information and second status information for the electronic device (Ha, FIG. 5C and [0063-0065]: the first selectable option/Wi-Fi menu 501 is selectable to display, on the touch-sensitive display, first information that is Wi-Fi menu 501 and second status information/pop-up window 501a for the computing device) (Bergman, for the first status information aspect: FIG. 2C and [0018]: the first option corresponds to a status icon 215 for a network signal level of the computing device).  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of van Os et al. (US 2013/0345980 A1).

Regarding claim 11, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the user interface does not include the first selectable option, and the updated user interface includes a plurality of selectable options, including the first selectable option, wherein the plurality of selectable options are selectable (FIG. 3 and [0050-0052]: prior to detecting the object near the touchscreen, the first selectable option, which in this case would be one of dynamic buttons 310, is not displayed since a hover menu has not yet been generated. In response to the finger/object detected near the touchscreen, the dynamic buttons 305 and 310 are included in the updated user interface via the generated hover menu. Note that these dynamic buttons correspond to commands that can relate to the currently active application, which may vary among different applications as stated in [0061]. Indeed, [0061] discloses that “a maps or navigation application may comprise a hover menu”).
Although Villa teaches that the disclosed features may be implemented on a maps or navigation application ([0061]), Villa in view of Jeong does not explicitly teach the user interface comprising a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map.
Van Os teaches the user interface comprising a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map ([0010-0011]: floating controls and a bar containing other UI controls on top of a map are originally hidden when the navigation application starts. These controls are displayed after the user provides an input.; FIG. 1 and [0081], “As shown in FIG. 1, the floating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of van Os and have the user interface comprise a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map. Doing so would allow the user to apply the benefits of displaying the selectable options so that the user possesses controls that would help the user navigate in a map application. As the selectable options are overlaid on the map, the user is able to simultaneously view the map as well as the options to make informed decisions and efficiently interact with the map application.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Cho et al. (US 2017/0046503 A1).

Regarding claim 12, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the user interface comprises a user interface that does not include the first selectable option, and the updated user interface includes a plurality of selectable options, including the first selectable option, wherein the plurality of 
Although Villa teaches that the disclosed features may be implemented on a variety of applications ([0061]), Villa does not explicitly teach the user interface comprising an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application.
Cho teaches the user interface comprising an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application (FIGS. 16B-C, [0195]: the UI for the activity schedule screen 1620 comprises an exercise tracking application that includes info about a current workout being tracked, like date information 1628 as seen in FIG. 6B.  The updated UI for exercise schedule information 1630 includes a plurality of selectable options overlaying the information about the current workout like exercise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Cho and have the user interface comprise an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application. Doing so would allow the user to apply the benefits of displaying the selectable options so that the user possesses controls that would help the user view additional details of an exercise tracking application. As the selectable options are overlaid on the exercise tracking application user interface, the user is able to simultaneously view the information as well as the options to make informed decisions and efficiently interact with the exercise tracking application.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kosecoff (US 2015/0070399 A1).

Regarding claim 14, Villa in view of Jeong teaches the method of claim 1. Villa does not explicitly teach wherein the user interface is a scrollable user interface of which a first portion is displayed, and a second portion is not displayed, on the touch-sensitive display without displaying a scroll bar in the scrollable user interface, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the scroll bar that indicates a relative position of the first portion of the scrollable user interface in the scrollable user interface.
Kosecoff teaches wherein the user interface is a scrollable user interface of which a first portion is displayed, and a second portion is not displayed, on the t display without displaying a scroll bar in the scrollable user interface (FIG. 3 and [0027-0029]: the UI is a scrollable UI of which a first portion is displayed and a second portion that is scrollable to is not displayed, as supported in [0033]. The scrollbar is originally not presented in the UI), and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the scroll bar that indicates a relative position of the first portion of the scrollable user interface in the scrollable user interface (FIG. 3 and [0028-0033]: after a hover event, the UI is updated to display the scroll bar that indicates a relative position of the first portion of the scrollable UI “based on the current size of the view area and the position of the view area in a reference coordinate system” as stated in [0030].; See FIG. 1A, [0018], and [0021-0022] for a first example and FIG. 1B and [0023] for a second example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touch-sensitive display of Villa in view of Jeong to incorporate the teachings of Kosecoff and have wherein the user .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Hong et al. (US 2016/0147384 A1).

Regarding claim 15, Villa in view of Jeong teaches the method of claim 1. Villa further teaches wherein the user interface is a content playback user interface, and the updated user interface includes a plurality of selectable options, including the first selectable option, for controlling the playback of the currently playing content item (FIG. 5 and [0056-0057]: an example analogous to the camera application of FIG. 3, FIG. 5 depicts a music player application executed on the mobile communication device, which displays a content playback user interface. The updated UI includes a plurality of selectable options comprising of buttons 505 and 510, any of which may be considered as the first selectable option, for controlling the playback of the currently playing content item.).

Hong teaches wherein the user interface is a content playback user interface that includes respective content related to a currently playing content item and does not include playback controls for controlling playback of the currently playing content item, and the updated user interface includes a plurality of selectable options, including the first selectable option, for controlling the playback of the currently playing content item (FIGS. 7A-C and [0163]: content playback user interface includes respective content related to playing “Over the rainbow”. The playback controls are not included in the UI until second window 720 is selected by the user, which cause the playback controls/fan type of controller 721 to be displayed.; See FIG. 6A and [0155] for another example of a content playback UI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Hong and have a content playback user interface that includes respective content related to a currently playing content item and does not include playback controls for controlling playback of the currently playing content item. Doing so would allow the user to fully view the playing content item prior to enacting controls on the item so that the user can ensure that the correcting content item is playing before devoting resources to interact with it.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Deets, JR. et al. (US 2019/0138160 A1).

Regarding claim 16, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach wherein the user interface is a scrollable messaging user interface that includes in a first portion one or more selectable options for interacting with the messaging user interface, wherein user interface is scrolled to a second portion of the messaging user interface that does not include the one or more selectable options when the object is detected near the touch- sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the one or more selectable options over the second portion of the messaging user interface.
Deets JR. teaches wherein the user interface is a scrollable messaging user interface that includes in a first portion one or more selectable options for interacting with the messaging user interface, wherein user interface is scrolled to a second portion of the messaging user interface that does not include the one or more selectable options when the object is detected near the touch- sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the one or more selectable options over the second portion of the messaging user interface (FIGS. 2B-C and [0073-0074]: a scrollable messaging UI includes a first portion as shown in FIG. 2B, including one or more selectable options/buttons 224a-d. The UI is scrolled to a second portion of the messaging UI 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Deets JR. and have wherein the user interface is a scrollable messaging user interface that includes in a first portion one or more selectable options for interacting with the messaging user interface, wherein user interface is scrolled to a second portion of the messaging user interface that does not include the one or more selectable options when the object is detected near the touch- sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the one or more selectable options over the second portion of the messaging user interface. Doing so would allow the user to efficiently navigate the messaging user interface regardless of where the user is currently located in the scrollable field of the messaging user interface. In this way, the user is prevented from missing key or important content given his/her access to the provided floating controls.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Cha (US 2020/0064906 A1).

Regarding claim 17, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach wherein the user interface does not include an indication of a current time at the electronic device when the object is detected near the 
Cha teaches wherein the user interface does not include an indication of a current time at the electronic device when the object is detected near the touch-sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the indication of the current time at the electronic device (FIG. 9, [0134-0135], and [0138-0139]: for example, the user may be displaying screen 920, indicating that the electronic device is in body composition measurement mode. As such, the UI does not include indication of a current time when the object is at the touch-sensitive display. When the object provides a specific input, like a double-tap input, then the clock displaying function is initiated, which would display clock screen 910 indicating current time at the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Cha and have wherein the user interface does not include an indication of a current time at the electronic device when the object is detected near the touch-sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the indication of the current time at the electronic device. Doing so would allow the user to view the current time when desired while not totally or permanently dedicating screen real estate to displaying the time so that other content may also be effectively viewed.

Claims 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kang (US 2016/0103504 A1).

Regarding claim 18, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach while the object is detected near the touch-sensitive display and while displaying the updated user interface, detecting touchdown of the object on the touch-sensitive display in an area of the updated user interface outside of a selectable option; and in response to detecting touchdown of the object on the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface.
Kang teaches while the object is detected near the touch-sensitive display and while displaying the updated user interface, detecting touchdown of the object on the touch-sensitive display in an area of the updated user interface outside of a selectable option; and in response to detecting touchdown of the object on the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface ([0123] and [0128]: a hovering event via a pen is detected and the UI is updated to include control window 730. While displaying the updated UI, a touchdown of the pen is detected on the touch-sensitive display 150. This causes the updated UI to cease being displayed as the control window is removed, thereby redisplaying the UI before a control window was populated.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate 

Regarding claim 20, Villa in view of Jeong and in view of Kang teaches the method of claim 18. Kang further teaches wherein redisplaying the user interface includes ceasing display of the first selectable option on the touch-sensitive display ([0123] and [0128]: The updated UI to cease being displayed as the control window/first selectable option is removed from the touch-sensitive display 150, thereby redisplaying the UI before a control window was populated.).

Regarding claim 21, Villa in view of Jeong and in view of Kang teaches the method of claim 18. Kang further teaches while the object is in contact with the touch-sensitive display and while displaying the user interface, detecting liftoff of the object from the touch-sensitive display; and in response to detecting the liftoff of the object from the touch-sensitive display: in accordance with a determination that the object is near the touch-sensitive display, redisplaying, on the touch-sensitive display, the .

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kang (US 2016/0103504 A1), in view of Bergman (US 2010/0235732 A1).

Regarding claim 19, Villa in view of Jeong and in view of Kang teaches the method of claim 18. Villa in view of Kang does not explicitly teach wherein redisplaying the user interface includes reducing a size of the first selectable option on the touch-sensitive display.
Bergman teaches wherein redisplaying the user interface includes reducing a size of the first selectable option on the touch-sensitive display (FIGS. 2A-2C and [0018-0021] and [0023-0024]: When the UI is updated in response to detecting the object near the touch-sensitive display, a size of the first selectable option increases in size like a status icon 215 for network signal level as seen in FIG. 2C; FIGS. 2A-C, 3, and [0038]: after switching from the first mode of FIG. 2A to the second mode of FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong and in view of Kang to incorporate the teachings of Bergman and have wherein redisplaying the user interface includes reducing a size of the first selectable option on the touch-sensitive display. Doing so would emphasize and provide a clearer view of the active portion of the display, prompting the user to more effectively interact with content.

	Regarding claim 22, Villa in view of Jeong and in view of Kang teaches the method of claim 18. Bergman further teaches wherein: prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed at a first size, updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface at a second size, smaller than the first size, and redisplaying, on the touch-sensitive display, the user interface includes displaying the respective content at the first size (FIGS. 2A-2C and [0018-0021] and [0023-0024]: prior to detecting the object near the touch-sensitive display, the UI includes respective content represented by the command area 220 at a first size as seen in FIG. 2A. When the UI is updated in response to detecting the object near the touch-sensitive display, respective content in the command area 220 is displayed at a second size as seen in FIG. 2C. That is, command area 220 is displayed at a reduced size.; FIGS. 2A-C, 3, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong and in view of Kang to incorporate the teachings of Bergman and have wherein redisplaying the user interface includes reducing a size of the first selectable option on the touch-sensitive display. Doing so would emphasize and provide a clearer view of the active portion of the display, prompting the user to more effectively interact with content.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kang (US 2016/0103504 A1), in view of Gurson et al. (US 2020/0160982 A1).

	Regarding claim 24, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display: maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no longer detected near the touch-sensitive display; and in response to the first time threshold having elapsed since the object was 
	Kang teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display ([0092] and [0123]: while displaying the updated UI that includes first selectable option, which is the control window 710 as supported in [0037], [0064], and [0122], the object is detected to no be near the touch-sensitive display when the hovering state of the electronic pen 200 is released.): ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface ([0123] and [0128]: In response to the release of the hovering state, the updated UI with the control window 710 ceases to display, thereby displaying the UI before the control window 710 was prompted. Note, also, that the updated UI that includes the first selectable option is also reverted to the original UI after a time period elapses “if a specified event does not occur within a certain time after the control window is output”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Kang and while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display ceasing display of the updated user interface 
Villa in view of Jeong and in view of Kang does not explicitly teach maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no longer detected near the touch-sensitive display; and in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface.
Gurson teaches maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no longer detected near the display; and in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface ([0087]: the updated UI, which includes the annotation, is maintained on the display until a first time threshold has elapsed since a hover action. In response to the first time threshold having elapsed since the hover action, the display of the updated UI ceases and the original UI is redisplayed as the annotation is removed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting that the object is no longer near the touch-sensitive display and ceasing display of the updated UI as disclosed in Villa in view of Jeong and in view of Kang to incorporate the teachings of Gurson and have wherein maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface. Doing so would prevent the device from prematurely removing the updated UI despite the release of a hover event in case the user would like to still interact with the updated UI.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kang (US 2016/0103504 A1), in view of Niranjani et al. (US 2016/0048304 A1).

Regarding claim 26, Villa in view of Jeong teaches method of claim 1. Villa in view of Jeong does not explicitly teach wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display, the method further comprising: while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface independent of how much time has elapsed since the object was no longer detected near the touch-sensitive display.
Kang teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Kang and while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface independent of how much time has elapsed since the object was no longer detected near the touch-sensitive display. Doing so would remove extra content no longer relevant from obscuring the display.

Niranjani teaches wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display, the method further comprising (FIG. 1 and [0054-0055]: one or more criteria are satisfied for a hovering event to update the UI independent of how long the object has been detected near the touch-sensitive display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong and in view of Kang to incorporate the teachings of Niranjani and wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display, the method further comprising. Doing so would allow the criteria for hovering to be more quickly satisfied so that the user can more quickly access selectable options.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Moussette et al. (US 2017/0358181 A1).

Regarding claim 27, Villa in view of Jeong teaches method of claim 1. Villa further teaches the method further comprising: in response to detecting the object near the touch-sensitive display: in accordance with the determination that the object satisfies the one or more criteria, including the criterion that is satisfied when the object 
Villa in view of Jeong does not explicitly teach generating, at the electronic device, tactile output indicating that the user interface is updated to the updated user interface.  
Moussette teaches generating, at the electronic device, tactile output indicating that the user interface is updated to the updated user interface ([0271] and [0430]: tactile output is generated indicating that the UI is updated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Jeong to incorporate the teachings of Moussette and generate, at the electronic device, tactile output indicating that the user interface is updated to the updated user interface. Doing so would alert to the user that the user interface has been updated so that the user is aware or can confirm that an update has successfully occurred. This would prevent the user from unnecessarily attempting to update the user interface for multiple times or for a prolonged period.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Jeong (US 2013/0044051 A1), in view of Kim et al. (US 2017/0336964 A1).

Regarding claim 28, Villa in view of Jeong teaches the method of claim 1. Villa in view of Jeong does not explicitly teach wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element.
Kim teaches wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element ([0122] and [0185]: the touch display is deactivated when an object contacts a mechanical input element such as the rim area of a wearable device. As such, the touch display is active when the device does not detect contact of an object with the mechanical input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for hovering near the touch-sensitive display of Villa in view of Jeong to incorporate the teachings of Kim and have wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element. Doing so would prevent the user from accidentally or unnecessarily using resources to activate the touch-sensitive display for input when the user is using a .

Response to Amendment
The amendment filed 03/19/2021 has been entered. Applicant’s amendments have resulted in a new claim objection.

Response to Arguments
Applicant’s arguments with respect to claim(s) amended claim 1, and similarly independent claims 31 and 32, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument. The amended independent claims specifically require “continuing to display the respective content” which change the scopes of the claims and thus the interpretation. Accordingly, the claims are addressed with a new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
                                                
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171